Case 3:19-cv-12900-AET-LHG Document 11 Filed 06/26/19 Page 1 of 1 PagelD: 271

 

June 26, 2019 F Brenden Coller
Direct Phone 215-665-5518
VIA ECF Direct Fax 215-701-2302

bcoller@cozen.com

VIA FAX (609) 989-2007

The Honorable Anne E. Thompson

United States District Judge for the District of
New Jersey

Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, NJ 08608

Re: Christopher Fabricant, M.D., et al. v. Intamin Amusement Rides Int. Corp., et al.
United States District Court for the District of New Jersey, No. 3:19-cv-12900

Dear Judge Thompson:

My office represents Intaride, LLC in the above-referenced matter. Intaride, LLC filed its
Motion to Dismiss Plaintiffs’ Amended Complaint on June 14, 2019 (Doc. No. 8). Per our call
with Your Honor’s Chambers, Intaride, LLC respectfully submits this letter to correct a
typographical error in the Motion to Dismiss.

On page 11 and in footnote 2, it was stated that the Kingda Ka rollercoaster opened in
May 2015. This is incorrect. Intaride, LLC intended to advise the Court that the Kingda Ka
rollercoaster opened in May 2005, as was stated elsewhere in footnote 2. Intaride, LLC
apologizes for this oversight.

Intaride, LLC thanks Your Honor for the attention given to this matter.
Respectfully submitted,

COZEN O'CONNOR

ie ft. ts

By: F Brenden Coller

cc: Counsel of Record (via ECF only)

 

One Liberty Place 1650 Market Street Suite 2800 Philadelphia, PA 19103
215.665.2000 800.523.2900 215.665.2013 Fax cozen.com
